FILE COPY

      RE: Case No. 15-0349                 DAIE: 5/8/20L5
      CoA   #: 13-l-4-00185-CV Tc$: A-183,004
STYLE: THOMAS vq. HARR] SON
   V. VIE],LS FARGO BANK, N.4., AS SUCCESSOR BY MERGER TO
       hIACHOVIA BANK, N. A.

     Today the Supreme Court of Texas received and
fifed a motion for extension of time to file petition
for revíew pursuant to Rule 53.7(f) in the above
numbered and sty.Led case.
                      MS. DORIAN E, RÀMIREZ
                      CLERK, 13TH COURT OE APPEALS
                      90I LEOPARD STREET, lOTH ELOOR
                      CORPUS CHRISTT, TX 18407